                                       TRANSMITTAL OF FINANCIAL REPORTS AND
                                         CERTIFICATION OF COMPLIANCE WITH
                                UNITED STATES TRUSTEE OPERATING REQUIREMENTS FOR
                                          THE PERIOD ENDED: August 31, 2019


IN RE:
Debtors                                              CASE NO.:
FirstEnergy Solutions Corp.                          18-50757
FirstEnergy Generation, LLC                          18-50762
FirstEnergy Nuclear Generation, LLC                  18-50760
FirstEnergy Nuclear Operating Company                18-50761
FE Aircraft Leasing Corp.                            18-50759
FirstEnergy Generation Mansfield Unit 1 Corp.        18-50763
Norton Energy Storage L.L.C.                         18-50764

                                                                            Chapter 11 Judge:            Alan M. Koschik

As debtor in possession, I affirm:

1.   That I have reviewed the financial statements attached hereto, consisting of:

          X          Operating Statement                                    (Form 2)
          X          Balance Sheet                                          (Form 3)
          X          Summary of Operations                                  (Form 4)
          X          Monthly Cash Statement                                 (Form 5)
          X          Statement of Compensation                              (Form 6)
          X          Schedule of In-Force Insurance                         (Form 7)

and that they have been prepared in accordance with normal and customary accounting
practices, and fairly and accurately reflect the debtor's financial activity for the period stated;

2. That the insurance, including workers' compensation and unemployment insurance,
as described in Section 4 of the Reporting Requirements For Chapter 11 Cases is in effect; and,
(If not, attach a written explanation)           YES__X____          NO______

3. That all postpetition taxes as described in Sections 1 and 14 of the Operating
Instructions and Reporting Requirements For Chapter 11 cases are current.
(If not, attach a written explanation)           YES__X____            NO______

4. No professional fees (attorney, accountant, etc.) have been paid without specific
court authorization.
(If not, attach a written explanation)          YES__X____           NO______

5.   All United States Trustee Quarterly fees have been paid and are current.
                                                 YES__X____           NO______

6. Have you filed your prepetition tax returns.
(If not, attach a written explanation)          YES__ ____                  NO___X___
     Explanation: We have filed all pre-petition tax returns that were due. Certain pre-petition tax returns for the period of
     January 1, 2018 through March 31, 2018 will not be due until April 2019 or later.

I hereby certify, under penalty of perjury, that the information provided above and in the attached documents
is true and correct.




          Dated:                         9/30/2019                     Responsible Officer of the Debtor in Possession


                                                                       CFO, Chief Risk Officer & Corporate Secretary
                                                                       Title

This Monthly Operating Report ("MOR") has been prepared solely for the purpose of complying with the monthly reporting
requirements applicable in the bankruptcy cases and is in a format acceptable to the U.S. Trustee. The financial information
contained herein is unaudited, limited in scope and as discussed below, not prepared in accordance with accounting principles
generally accepted in the United States of America ("U.S. GAAP").
The unaudited consolidated financial statements have been derived from the books and records of the Debtors in these Chapter
11 cases. The information furnished in this report includes primarily normal recurring adjustments, but not all of the
adjustments that would typically be made for the quarterly and annual financial statements to be in accordance with U.S.
GAAP. Furthermore, the monthly financial information contained herein has not been subjected to the same level of accounting
review and testing that the Debtors apply in the preparation of their quarterly and annual financial information in accordance
with U.S. GAAP. Accordingly, upon the application of such procedures, the Debtors believe that the financial information may
be subject to change, and that these changes could be material.
The amounts currently classified as liabilities subject to compromise may be subject to future change as the Debtors complete
their analysis of pre and post-petition liabilities.
The results of operations contained herein are not necessarily indicative of results which may be expected from any other
period or for the full year and may not necessarily reflect the consolidated results of operations, financial position and
schedule of receipts and disbursements of the Debtors in the future. The Debtors caution readers not to place undue reliance
upon the MOR. There can be no assurance that such information is complete and the MOR may be subject to revision.




                                                                                                                                 FORM 1


         18-50757-amk          Doc 3233        FILED 09/30/19          ENTERED 09/30/19 10:35:12            Page 1 of 29
                                                                                                                                                                    OPERATING STATEMENT (P&L)
                                                                                                                                                                   Period Ending: August 31, 2019
Case No:                                                       18-50757                                     18-50762                                   18-50760                                 18-50759                                 18-50763                                 18-50764                                                                        18-50761
                                                                                                                                                                                                                              FirstEnergy Generation Mansfield                                             Consolidated FirstEnergy Solutions           FirstEnergy Nuclear Operating
                                                    FirstEnergy Solutions Corp.                 FirstEnergy Generation, LLC            FirstEnergy Nuclear Generation, LLC              FE Aircraft Leasing Corp.                                                        Norton Energy Storage L.L.C.
In $US Dollars                                                                                                                                                                                                                           Unit 1 Corp.                                                                   Corp. (a)                                  Company
                                                    Current           Total Since                Current             Total Since            Current            Total Since               Current             Total Since         Current          Total Since             Current            Total Since      Current           Total Since               Current         Total Since
                                                     Month              Filing                    Month                Filing                Month               Filing                   Month                Filing             Month               Filing               Month               Filing          Month              Filing                   Month             Filing
                                                   8/31/2019                                    8/31/2019                                  8/31/2019                                    8/31/2019                               8/31/2019                                8/31/2019                           8/31/2019                                   8/31/2019
Revenue:
 Electric Sales                                $   158,074,946    $       3,279,686,900     $    42,447,087      $     879,822,975     $   107,253,352     $      1,455,471,033     $               -    $            -       $    4,051,340    $     93,942,061     $               -   $             -   $   158,074,946    $   3,279,686,900     $            -       $            -
 Other Revenues                                             86                  241,287              81,610              3,087,263                 -                        -                       -             777,886                -                   -                       -                 -            81,696            4,106,437              102,181            1,017,807
Total Revenue                                  $   158,075,032    $       3,279,928,187     $    42,528,697      $     882,910,238     $   107,253,352     $      1,455,471,033     $               -    $        777,886     $    4,051,340    $     93,942,061     $               -   $             -   $   158,156,642    $   3,283,793,336     $        102,181     $      1,017,807

Operating Expenses:
 Fuel                                                      -                        -            16,311,231            288,574,448           9,972,618               92,338,976                     -                 -              221,657          10,548,689                     -                 -        26,505,506          391,462,114                 6,083           1,255,627
 Purchased Power                                   170,820,736            3,044,784,365           4,058,197             93,990,948                 -                        -                       -                 -                  -                   -                       -                 -        21,127,154          709,539,244                   -                   -
 Professional & Contractor Services                 10,595,898              229,018,228           5,056,067            119,109,096                   53                  27,939                     -                 -                  -                   -                       -                 -        15,652,018          348,155,263             8,053,161         191,397,715
 Labor and Employee Benefits                         1,664,636               26,180,701           5,123,424            105,011,630                 -                 (7,437,756)                    -                 327                -                   -                       -                 -         6,788,060          123,754,902             8,989,893         539,892,163
 General Business and Travel                            32,590                2,586,972              30,511              1,322,272                 -                    254,944                     -              (6,192)               -                   -                       -                 -            63,101            4,157,996               482,717          10,847,614
 Dues, Fees, Licenses & Permits                        194,283               14,828,040            (171,524)             5,357,800                 -                    120,126                     -                 -                  -                   -                       -                 -            22,759           20,305,966             3,235,639          60,416,298
 Lease Rental Costs                                     60,336                1,591,819             155,998              3,602,875              54,470                  898,721                     -                 -                  -                   -                       -                 -           270,803            6,093,415               338,646           3,953,695
 Other Operating Expenses                            9,857,262              224,846,225           4,044,164            510,332,640          40,813,575            1,064,593,955                     -               6,192            559,223         136,823,227                     -                 -        59,337,364        1,915,573,255           (21,579,927)       (825,856,907)
 Provision for Depreciation and Amortization           825,076               11,523,301             823,675             27,091,499          12,569,730              207,418,692                     -             403,286                -             1,913,117                     -                 -        14,218,481          247,011,802                   -                   -
 General Taxes                                       1,449,865               28,295,031             762,440             19,848,421           1,311,103               22,917,553                     -                 -               21,225             376,290                     -                 -         3,544,633           71,709,104             1,324,626          30,406,059
Total Operating Expenses                           195,500,683            3,583,654,682          36,194,184          1,174,241,629          64,721,549            1,381,133,149                     -             403,613            802,105         149,661,324                     -                 -       147,529,881        3,837,763,060               850,838          12,312,264
Operating Margin                                   (37,425,650)            (303,726,495)          6,334,513           (291,331,391)         42,531,804               74,337,884                     -             374,274          3,249,235         (55,719,263)                    -                 -        10,626,761         (553,969,724)             (748,657)        (11,294,457)

Other Income / (Expense)
 Other Income (Expense)                             22,702,605             (761,235,000)          (5,088,131)          (449,102,319)        (15,541,414)             82,566,306             110,664             (1,585,985)              -           (168,657,824)                   -                 -       (21,221,841)       (1,005,453,668)            899,217         (264,974,214)
 Interest Expense                                     (113,198)                (267,805)          (3,897,003)           (37,315,834)         (7,520,669)            (74,846,641)                -                      -          (4,453,380)         (76,814,460)                   -                 -        (1,797,813)          (30,166,053)            (24,861)            (563,026)
 Capitalized Financing Costs                               -                     13,551                  -                  693,907                 -                       -                   -                      -                 -                  1,740                    -                 -               -                 709,198                 -                    -
Other Income and Expenses                           22,589,407             (761,489,254)          (8,985,134)          (485,724,246)        (23,062,083)              7,719,665             110,664             (1,585,985)       (4,453,380)        (245,470,545)                   -                 -       (23,019,654)       (1,034,910,524)            874,356         (265,537,240)
Income Taxes                                          4,248,664               6,332,321                515,645          60,172,104           (2,490,177)               109,424               (23,327)             420,966            (85,469)         23,351,043                     -                 -         2,494,689           77,177,136             (125,699)          (6,384,616)
Net Income / (Loss)                            $    (10,587,580) $        (1,058,883,428)   $     (2,134,976) $        (716,883,534)   $    16,979,543     $        82,166,973      $        87,337      $        (790,746)   $   (1,289,614) $      (277,838,764)   $               -   $             -   $    (9,898,203) $     (1,511,703,112)   $               0    $   (283,216,310)



Dated: 09/30/2019                              Responsible Officer of the Debtor in Possession

Notes:
(a) Consolidated FirstEnergy Solutions Corp. does not include FirstEnergy Nuclear Operating Company.




                                                                                                                                                                                                                                                                                                                                                                                     FORM 2




                                                                                                                                                18-50757-amk         Doc 3233      FILED 09/30/19       ENTERED 09/30/19 10:35:12     Page 2 of 29
                                                           BALANCE SHEET
                                                    Period Ending: August 31, 2019
Debtor:                                                                       Case Number:
FirstEnergy Solutions Corp.                                                   18-50757
FirstEnergy Generation, LLC                                                   18-50762
FirstEnergy Nuclear Generation, LLC                                           18-50760
FE Aircraft Leasing Corp.                                                     18-50759
FirstEnergy Generation Mansfield Unit 1 Corp.                                 18-50763                Debtor:                                              Case Number:
Norton Energy Storage L.L.C.                                                  18-50764                FirstEnergy Nuclear Operating Company                18-50761

                                                                        (a)                     (a)
In $US Dollars                                          Current Month             Prior Month                                           Current Month          Prior Month
Current Assets
  Cash & Cash Equivalents                           $       1,034,629,027     $      1,004,181,166                                  $        41,602,670    $      55,819,225
  Accounts Receivable - Trade / Other                         135,851,606              129,637,021                                                  -                    -
  Prepayments & Other                                         273,841,686              276,345,740                                           24,253,979           25,327,362
  Materials and Supplies                                       80,872,407               84,459,538                                                  -                    -
  Other Current Assets                                        117,248,459              122,790,658                                          146,002,573          147,178,859
Total Current Assets                                        1,642,443,185            1,617,414,122                                          211,859,222          228,325,446

Property, Plant and Equipment
 Net Plant, excluding CWIP                                    95,656,116               95,538,452                                                   -                        -
 CWIP                                                         13,021,439               13,947,533                                                   -                        -
Total Property, Plant and Equipment                          108,677,554              109,485,985                                                   -                        -

Other Long-Term Assets
 Nuclear Plant Decommissioning Trusts                       1,940,700,321            1,949,442,501                                                  -                    -
 Accumulated Deferred Income Taxes                          2,045,457,796            2,039,249,964                                           47,119,461           47,952,163
 Other                                                        441,021,357              440,223,290                                          718,586,722          721,568,194
Total Long-Term Assets                                      4,427,179,474            4,428,915,754                                          765,706,183          769,520,357

Total Assets                                        $       6,178,300,213     $      6,155,815,861                                  $       977,565,405    $     997,845,803

Post-Petition Liabilities
Current Liabilities
 Accounts Payable - Trade                           $         17,956,980      $        17,996,513                                   $         8,801,106    $      11,178,645
 Accounts Payable - Other                                     38,251,256               55,713,449                                            19,425,930           20,519,188
 Other Current Liabilities                                   589,931,907              562,355,804                                            77,180,405           73,410,927
Total Post-Petition Current Liabilities                      646,140,143              636,065,765                                           105,407,441          105,108,759

Long-term Liabilities
 Long-term Debt                                                      -                        -                                                     -                     -
 Other Long-Term Liabilities                                 206,468,527              182,481,668                                            12,537,728            33,507,699
Total Post-Petition Long-Term Liabilities                    206,468,527              182,481,668                                            12,537,728            33,507,699

                                            (b)
Liabilities Subject to Compromise (LSTC)
                (c)
  LSTC - Trade                                                 26,601,739               26,641,336                                           18,585,673            18,585,673
  LSTC - Other                                              8,921,407,891            8,928,154,024                                        1,170,497,667         1,170,636,001
Total LSTC                                                  8,948,009,630            8,954,795,360                                        1,189,083,340         1,189,221,674

Equity
 Equity                                                    (3,622,318,087)          (3,617,526,932)                                        (329,463,103)         (329,992,329)
Total Equity                                               (3,622,318,087)          (3,617,526,932)                                        (329,463,103)         (329,992,329)

Total Liabilities and Equity                        $       6,178,300,213     $      6,155,815,861                                  $       977,565,405    $     997,845,803




Dated: 09/30/2019
                                                                                                      Responsible Officer of the Debtor in Possession


Notes
(a) FirstEnergy Solutions Corp. and it's subsidiaries balance sheets are presented on a consolidated basis consistent with their historical SEC reporting methodology.
(b) Liabilities subject to compromise (LSTC) includes amounts for asset retirement obligations, employee related items such as pension or OPEB, deferred sale and leaseback
liability for Bruce Mansfield Unit 1 and tax-related liabilities that are not included in the Debtors' statements and schedules.
(c) The LSTC - Trade balance reflects vouched, prepetition, third party trade payables. Prepetition third party trade accruals of approximately $74.2 million are reflected in
LSTC – Other line item.




                                                                                                                                                                   FORM 3


                               18-50757-amk         Doc 3233      FILED 09/30/19         ENTERED 09/30/19 10:35:12             Page 3 of 29
                              SUMMARY OF OPERATIONS
                             Period Ended: August 31, 2019
Debtor:                                                  Case No:
FirstEnergy Solutions Corp.                              18-50757
FirstEnergy Generation, LLC                              18-50762
FirstEnergy Nuclear Generation, LLC                      18-50760
FirstEnergy Nuclear Operating Company                    18-50761
FE Aircraft Leasing Corp.                                18-50759
FirstEnergy Generation Mansfield Unit 1 Corp.            18-50763
Norton Energy Storage L.L.C.                             18-50764

                                              Schedule of Postpetition Taxes Payable

                                                             Beginning             Accrued/            Payments/            Ending
In $US Dollars                                                Balance              Withheld             Deposits            Balance

Income Taxes Withheld:
Federal:                                                                 -           $4,386,475           ($4,386,475)               -
State:                                                                   -            $957,297              ($957,297)               -
Local:                                                                   -            $346,257              ($346,257)               -

FICA Withheld:                                                           -           $1,834,224           ($1,834,224)               -

Employers FICA:                                                          -           $1,773,044           ($1,773,044)               -

Unemployment Tax:
Federal:                                                                 -                $1,462              ($1,462)               -
State:                                                                   -                $9,322              ($9,322)               -

Sales, Use & Excise Taxes:                                            5,257             211,292              (213,357)            3,192

Property Taxes:                                                 11,449,057           $1,886,156           ($2,913,993)      10,421,220

Workers' Compensation                                                    -              101,591              (101,591)               -

Other:                                                                   -                    -                    -                 -

TOTALS:                                                         11,454,314       $11,507,121          ($12,537,023)       $10,424,412

                                              AGING OF ACCOUNTS RECEIVABLE
                                            AND POSTPETITION ACCOUNTS PAYABLE

Age in Days                                                     0-30                 30-60               Over 60         Total
Post-Petition Accounts Payable (a)                              26,758,086                    -                    -       $26,758,086

Accounts Receivable (b)                                         68,087,859            1,278,783                    -       $69,366,642



Describe events or factors occurring during this reporting period materially affecting operations and
formulation of a Plan of Reorganization:
Beside the relief contained in the orders granting the first day motions, the filing of Schedules and Statement of Financial Affairs for
each of the Debtors, the order extending the Debtors' exclusive periods to file a plan of reorganization and solicit acceptances
thereto, the order granting the motion to approve the settlement among the Debtors, Non-Debtor affiliates and certain other
settlement parties, the motion to approve the restructuring support agreement between the Debtors and certain Consenting
Creditors with attached plan term sheet filed with the Court and the Disclosure Statement for the Fifth Amended Joint Plan of
Reorganization which was filed with the Court and then approved by the Court at a hearing on May 20, 2019, nothing else to report
this period.


Dated: 09/30/2019                                        Responsible Officer of the Debtor in Possession


Notes
(a) Includes vouched post-petition third-party accounts payable. Balances over 30 days represent vendors with
payment terms greater than 30 days.
(b) Does not match accounts receivable reflected in Form 3, as accounts receivable reflected in Form 3 includes
accounts receivable that has been earned but not billed.

                                                                                                                                           FORM 4


    18-50757-amk            Doc 3233         FILED 09/30/19           ENTERED 09/30/19 10:35:12                    Page 4 of 29
                                                         MONTHLY CASH STATEMENT
                                                        Period Ending: August 31, 2019
Debtor:                                         Case No:
FirstEnergy Solutions Corp.                     18-50757
FirstEnergy Generation, LLC                     18-50762
FirstEnergy Nuclear Generation, LLC             18-50760
FirstEnergy Nuclear Operating Company           18-50761
FE Aircraft Leasing Corp.                       18-50759
FirstEnergy Generation Mansfield Unit 1 Corp.   18-50763
Norton Energy Storage L.L.C.                    18-50764


Cash Activity Analysis (Cash Basis Only):              Acct.                  Acct.              Acct.             Acct.             Acct.              Acct.             Acct.
In $US Dollars                                         x5604                  x3176              x8799             x7460             x0085              x8929             x0077
A.   Beginning Balance                             $990,723,932            $55,818,656        $8,330,034             $455,579       $11,671,788                     $0                 $0

B.   Receipts                                              138,275,536         1,971,496             13,664                770           19,727                 -                  -
     Transfers, net                                        (40,646,562)       41,338,707           (692,146)               -                -                   -                  -
C.   Balance Available                                 1,088,352,907          99,128,860          7,651,552           456,349        11,691,515                 -                  -
D.   Less Disbursements (e)                                (67,145,765)      (57,526,759)                -                 -                  -                 -                  -
E.   ENDING BALANCE                                    1,021,207,141       $41,602,101        $7,651,552            $456,349        $11,691,515                     $0                 $0
                                                        (a)(b)                  (c)               (d)               (a)               (a)




Account x5604:
   1. Depository Name & Location                JPMorgan Chase Bank, N.A.
   2. Account Number                            x5604

Account x3176:
   1. Depository Name & Location                JPMorgan Chase Bank, N.A.
   2. Account Number                            x3176

Account x8799:
   1. Depository Name & Location                JPMorgan Chase Bank, N.A.
   2. Account Number                            x8799

Account x7460:
   1. Depository Name & Location                JPMorgan Chase Bank, N.A.
   2. Account Number                            x7460

Account x0085:
   1. Depository Name & Location                JPMorgan Chase Bank, N.A.
   2. Account Number                            x0085

Account x8929:
   1. Depository Name & Location                JPMorgan Chase Bank, N.A.
   2. Account Number                            x8929

Account x0077:
   1. Depository Name & Location                JPMorgan Chase Bank, N.A.
   2. Account Number                            x0077

Other monies on hand (specify type and location) i.e., CD's, bonds, etc.):

Not Applicable




                                                Dated: 09/30/2019                           Responsible Officer of the Debtor in Possession


Notes
(a) Balance of these three accounts is reflective of the cash balance in the consolidated balance sheet in Form 3 for the following debtors: FirstEnergy Solutions Corp., FirstEnergy
Generation, LLC, FirstEnergy Nuclear Generation, LLC, FE Aircraft Leasing Corp., FirstEnergy Generation Mansfield Unit 1 Corp., Norton Energy Storage L.L.C. The difference between
the bank account balance and the balance on the balance sheet is driven by various book vs. bank reconciling items.
(b) Balance does not match the bank account statement balance as the bank account statement balance does not include the daily overnight investment sweep amounts ($767.5 million
overnight sweep on August 31, 2019).
(c) Balance is reflective of the cash balance in Form 3 of the balance sheet for FirstEnergy Nuclear Operating Company. The difference between the bank account balance and the balance
on the balance sheet is driven by various book vs. bank reconciling items.
(d) Escrow deposit account reflected as a pre-payment on Form 3 for the balance sheet including the following debtors: FirstEnergy Solutions Corp., FirstEnergy Generation, LLC,
FirstEnergy Nuclear Generation, LLC, FE Aircraft Leasing Corp., FirstEnergy Generation Mansfield Unit 1 Corp., Norton Energy Storage L.L.C.
(e )Pursuant to the Order and DXC Contract, in August there were no vendor payments.




                                                                                                                                                                           FORM 5


                                     18-50757-amk          Doc 3233       FILED 09/30/19       ENTERED 09/30/19 10:35:12          Page 5 of 29
                              MONTHLY STATEMENT OF INSIDER COMPENSATION / PAYMENTS
                                           Period Ending: August 31, 2019

          Debtor:                                              Case No:
          FirstEnergy Solutions Corp.                          18-50757
          FirstEnergy Generation, LLC                          18-50762
          FirstEnergy Nuclear Generation, LLC                  18-50760
          FirstEnergy Nuclear Operating Company                18-50761
          FE Aircraft Leasing Corp.                            18-50759
          FirstEnergy Generation Mansfield Unit 1 Corp.        18-50763
          Norton Energy Storage L.L.C.                         18-50764


Name:     Multiple                                                                            Capacity:                         Shareholder
                                                                                                                 x              Officer
                                                                                                                 x              Director
                                                                                                                 x              Insider

Detailed Description of Duties:                                Seven officers / insiders and four independent directors


In $US Dollars                                                                                         Month of August 2019
Current Compensation Paid:                                                                                $          402,299
Current Benefits Paid:
         Health Insurance                                                                                             10,145
          Life Insurance                                                                                                  393
          Retirement                                                                                                      -
          Company Vehicle                                                                                                 -
          Entertainment                                                                                                   -
          Expense Reimbursement                                                                                       24,674
          Other Benefits                                                                                                  668
          Total Benefits                                                                                  $           35,881
Current Other Payments Paid:
          Rent Paid                                                                                                       -
          Loans                                                                                                           -
          Other (Company paid Umbrella Liability Insurance)                                                               171
          Total Other Payments                                                                            $               171
Total of all payments for the current month:                                                              $          438,351




Dated:                                             9/30/2019
                                                                          Responsible Officer of the Debtor in Possession




                                                                                                                                      FORM 6


                     18-50757-amk     Doc 3233      FILED 09/30/19        ENTERED 09/30/19 10:35:12           Page 6 of 29
                                                   SCHEDULE OF IN-FORCE INSURANCE
                                                                       Period Ending: August 31, 2019

Debtor:                                                                                                       Case No:
FirstEnergy Solutions Corp.                                                                                   18-50757
FirstEnergy Generation, LLC                                                                                   18-50762
FirstEnergy Nuclear Generation, LLC                                                                           18-50760
FirstEnergy Nuclear Operating Company                                                                         18-50761
FE Aircraft Leasing Corp.                                                                                     18-50759
FirstEnergy Generation Mansfield Unit 1 Corp.                                                                 18-50763
Norton Energy Storage L.L.C.                                                                                  18-50764


                                                                                                                                                                                EXPIRATION
INSURANCE TYPE                                                                                                CARRIER                                                              DATE
Property Insurance Policy- Policy Of All Risk Property Insurance Including Machinery Breakdown                Associated Electric & Gas Ins Services Ltd                           10/1/2019
Property Insurance                                                                                            Energy Insurance Mutual Ltd                                          10/1/2019
Property Insurance                                                                                            Energy Insurance Mutual Ltd                                          10/1/2019
Property Insurance Policy- Policy Of All Risk Property Insurance Including Machinery Breakdown                Freberg Environmental Inc.                                           10/1/2019
Property Insurance Policy- Policy Of All Risk Property Insurance Including Machinery Breakdown                HDI Global Insurance Company                                         10/1/2019
Property Insurance Policy- Policy Of All Risk Property Insurance Including Machinery Breakdown                Navigators Management Co. Inc.                                       10/1/2019
Commercial Excess Property Policy                                                                             Princeton Excess & Surplus Lines Insurance Co                        10/1/2019
Evidence Of Cover                                                                                             Talbot Underwriting Services (US) Ltd. (Validus)                     10/1/2019
Xsprop                                                                                                        Zurich American Insurance Company                                    10/1/2019
Nuclear Energy Liability Policy                                                                               American Nuclear Insurers                                           12/31/2019
Nuclear Energy Liability Policy                                                                               American Nuclear Insurers                                           12/31/2019
Nuclear Energy Liability Policy                                                                               American Nuclear Insurers                                           12/31/2019
Nuclear Energy Liability Policy                                                                               American Nuclear Insurers                                           12/31/2019
Nuclear Energy Liability Policy                                                                               American Nuclear Insurers                                           12/31/2019
Nuclear Energy Liability Policy                                                                               American Nuclear Insurers                                           12/31/2019
Nuclear Energy Liability Policy                                                                               American Nuclear Insurers                                           12/31/2019
Nuclear Energy Liability Policy                                                                               American Nuclear Insurers                                           12/31/2019
Nuclear Energy Liability Policy                                                                               American Nuclear Insurers                                           12/31/2019
Nuclear Energy Liability Policy                                                                               American Nuclear Insurers                                           12/31/2019
Nuclear Energy Liability Policy                                                                               American Nuclear Insurers                                           12/31/2019
Nuclear Energy Liability Policy                                                                               American Nuclear Insurers                                           12/31/2019
Nuclear Energy Liability Policy                                                                               American Nuclear Insurers                                           12/31/2019
Nuclear Energy Liability Policy                                                                               American Nuclear Insurers                                           12/31/2019
Nuclear Energy Liability Policy                                                                               American Nuclear Insurers                                           12/31/2019
Terrorism and/or Sabotage and Sabotage Liability                                                              Energy Insurance Services Inc.                                        1/1/2020
Excess Cyber Liability Indemnity Policy                                                                       Associated Electric & Gas Ins Services Ltd                            2/1/2020
Excess Cyber Liability Indemnity Policy                                                                       Energy Insurance Mutual Ltd                                           2/1/2020
Crime Excess Policy                                                                                           Federal Insurance Company                                             4/1/2020
Excess Non-Nuclear Property Insurance Policy                                                                  Neil Specialty Insurance Company                                      4/1/2020
Excess Non-Nuclear Property Insurance Policy                                                                  Neil Specialty Insurance Company                                      4/1/2020
Excess Non-Nuclear Property Insurance Policy                                                                  Neil Specialty Insurance Company                                      4/1/2020
Primary Property And Decontamination Liability Insurance                                                      Nuclear Electric Insurance Limited                                    4/1/2020
Primary Property And Decontamination Liability Insurance                                                      Nuclear Electric Insurance Limited                                    4/1/2020
Primary Property And Decontamination Liability Insurance                                                      Nuclear Electric Insurance Limited                                    4/1/2020
Blanket Excess, Decontamination Liability, Decommissioning Liability and Excess Property Insurance Policy     Nuclear Electric Insurance Limited                                    4/1/2020
Neil I Accidental Outage Insurance Policy                                                                     Nuclear Electric Insurance Limited                                    4/1/2020
Neil I Accidental Outage Insurance Policy                                                                     Nuclear Electric Insurance Limited                                    4/1/2020
Primary Property And Decontamination Liability Insurance                                                      Nuclear Electric Insurance Limited                                    4/1/2020
Neil I Accidental Outage Insurance Policy                                                                     Nuclear Electric Insurance Limited                                    4/1/2020
Commercial Crime Policy                                                                                       Great American Insurance Company                                      4/1/2020
Commercial Crime Policy                                                                                       Great American Insurance Company                                      4/1/2020
Aviation Insurance Policy                                                                                     Global Aerospace, Inc.                                                6/1/2020
Liability Insurance                                                                                           ACE Bermuda Insurance Ltd. / Aon Bermuda                              7/1/2020
Punitive Damages Insurance                                                                                    Aegis Security Insurance Company/ AEGIS Insurance Services Inc.       7/1/2020
Liability Insurance                                                                                           Allied World Assurance Company Ltd. / Aon Bermuda                     7/1/2020
Excess Liability Insurance Policy                                                                             Arch Ins. Bermuda Ltd. / Aon Bermuda                                  7/1/2020
Excess Workers Compensation                                                                                   Associated Electric & Gas Ins Services Ltd                            7/1/2020
Excess General Liability Indemnity Policy                                                                     Energy Insurance Mutual Ltd                                           7/1/2020
Worldwide Vessel Pollution Policy                                                                             Water Quality Insurance Syndicate                                     7/1/2020
Liability Insurance                                                                                           XL Insurance Bermuda Ltd. / Aon Bermuda                               7/1/2020
Directors and Officers Liability Insurance Policy                                                             Aegis Security Insurance Company/ AEGIS Insurance Services Inc.       9/1/2020
Excess Follow Form Policy                                                                                     Aegis Security Insurance Company/ AEGIS Insurance Services Inc.       9/1/2020
Arch Insurance Company Directors and Officers Liability                                                       Arch Insurance Company                                                9/1/2020
Directors and Officers Liability Policy                                                                       AXIS Insurance Company                                                9/1/2020
Directors and Officers Liability Policy                                                                       Berkshire Hathaway Specialty Insurance Company                        9/1/2020
Directors and Officers Liability Policy                                                                       Continental Insurance Company                                         9/1/2020
Excess Management Liability Insurance                                                                         Endurance American Insurance Company                                  9/1/2020
Excess Directors and Officers Liability Indemnity Policy                                                      Energy Insurance Mutual Ltd                                           9/1/2020
Excess Fiduciary                                                                                              Energy Insurance Mutual Ltd                                           9/1/2020
Directors and Officers Liability Excess Chubb Policy                                                          Federal Insurance Company                                             9/1/2020
Executive Protection Portfolio Policy                                                                         Federal Insurance Company                                             9/1/2020
Directors & Officers Liability Policy                                                                         Illinois National Insurance Company                                   9/1/2020
Excess Edge Policy                                                                                            Illinois National Insurance Company                                   9/1/2020
Directors & Officers Liability Policy                                                                         QBE Insurance Corporation                                             9/1/2020
Directors and Officers Liability Policy                                                                       U.S. Specialty Insurance Company                                      9/1/2020
Excess Insurance Policy                                                                                       XL Specialty Insurance Company                                        9/1/2020
Directors and Officers Liability Policy                                                                       XL Specialty Insurance Company                                        9/1/2020
Directors and Officers Liability Policy                                                                       Zurich American Insurance Company                                     9/1/2020
Crisis Insurance                                                                                              National Union Fire Insurance Company of Pittsburgh, PA               4/1/2021




Dated: 09/30/2019                                                                                             Responsible Officer of the Debtor in Possession




                                                                                                                                                                                    FORM 7



                                                        18-50757-amk   Doc 3233   FILED 09/30/19   ENTERED 09/30/19 10:35:12   Page 7 of 29
                                                                                  August 01, 2019 through August 30, 2019
                 JPMorgan Chase Bank, N.A.
                                                                                  Account Number: xxxxxxxxxxx5604
                 P O Box 182051
                 Columbus, OH 43218- 2051
                                                                              CUSTOMER SERVICE INFORMATION

                                                                             If you have any questions about your
                                                                             statement, please contact your
                                                                             Customer Service Professional.
        00023637 DDA 802 211 24319 NNNNNNNNNNN 1 000000000 61 0000


        FIRSTENERGY SOLUTIONS CORP.
        341 WHITE POND DRIVE
        AKRON OH 44320-1119




                                                                                                                                 00236370401000000024
*start*after address message area1




                                     IMPORTANT DISCLOSURES REGARDING SWEEP ACCOUNTS

As an industry leader, JPMorgan Chase Bank, N.A. (the “Bank”) recognizes the importance of healthy and transparent
financial markets. In accordance with requirements of the Federal Deposit Insurance Corporation (“FDIC”), we are
required to remind customers of the following. Please refer to your legal agreement or sweep statement to identify your
sweep service with the Bank. If you have further questions, please contact your banking representative.


End-of-Day Investment Sweeps ( JPMorgan Chase Bank, N.A. London Branch, International Banking Facility
(IBF), and/or Fed Funds Purchased), US Dollar Pooling & Cross Border Sweeps In the event of a failure of the
Bank, funds swept offshore or to the London Branch Deposit Investment Vehicle, IBF Investment Vehicle or the Fed
Funds Investment Vehicle, as reflected on the Bank’s end-of-day ledger balance, would not be considered deposits by
the FDIC, and the beneficial owner of such funds would be treated as an unsecured general creditor of the receivership
estate of the Bank.


Intra-day & End-of-Day Investment Sweep – JPMorgan Money Market Funds
In the event of a failure of the Bank, funds swept to a money market fund, as reflected on the Bank’s end-of-day ledger
balance, would not be considered deposits by the FDIC. However, the FDIC would treat the beneficial owner’s swept
funds in one of two ways: (a) if the failed Bank’s assets were transferred to an acquiring institution, the swept funds
would be returned back into the beneficial owner’s deposit account on the business day following the failure of the Bank;
or (b) if the failed Bank will be dissolved, the beneficial owner would receive a check or other payment from the FDIC to
reacquire the beneficial owner’s allotted interest in the money market fund in accordance with the FDIC’s normal
procedures.


Intra-day Investment Sweep – Third Party Money Market Funds (Invesco, Blackrock, Dreyfus, Federated,
Fidelity, Goldman Sachs, & Morgan Stanley)
In the event of a failure of the Bank, funds swept to a money market fund (whether the sweep actually occurs will
depend on the transaction cut-off time used by the FDIC), as reflected on the Bank’s end-of-day ledger balance, would
not be considered deposits by the FDIC. However, the FDIC would treat the beneficial owner’s swept funds in one of
two ways: (a) if the failed Bank’s assets were transferred to an acquiring institution, the swept funds would be returned
back into the beneficial owner’s deposit account on the business day following the failure of the Bank; or (b) if the failed
Bank will be dissolved, the beneficial owner would receive a check or other payment from the FDIC to reacquire the
beneficial owner’s allotted interest in the money market fund in accordance with the FDIC’s normal procedures. If the
*end*after address message area1




                                                                                                            Page 1 of 8

                     18-50757-amk      Doc 3233   FILED 09/30/19     ENTERED 09/30/19 10:35:12                    Page 8 of 29
                                                                                                                     August 01, 2019 through August 30, 2019
                                                                                                                     Account Number: xxxxxxxxxxx5604


                 *start*after address message area1




                 funds are not swept, such funds would remain in the deposit account, be treated as deposits, and be insured under the
                 applicable insurance rules and limits of the FDIC.

                 End-of-Day Loan Sweep & Fed Funds Borrowed Sweep
                 In the event of a failure of the Bank, funds swept as part of the Loan Payment Option, or the pay down component of
                 the Loan Borrowing and Payment Option or the payment component of Fed Funds Borrowed, as reflected on the
                 Bank’s end-of-day ledger balance, would not be considered deposits by the FDIC, but such swept funds would reduce
                 the loan balance or Fed Funds Borrowed balance owed by the customer to the receivership estate of the Bank.


                 Physical Cash Concentration (In-Country Sweeps, Cross Currency Sweeps & Just In Time Funding (JIT))
                 In the event of a failure of the Bank, funds transferred as part of a cash concentration product will be considered
                 deposits of the account in which the funds are held, as reflected on the Bank’s end-of-day ledger balance, by the FDIC
                 after completion of all transactions related to the cash concentration product and will be insured by the FDIC under its
                 applicable insurance rules up to applicable limits.


                 Multibank Sweep
                 In the event of a failure of the Bank, (a) funds transferred from the Master Account at JPMorgan as part of the
                 Multibank Sweep Service (whether the transfer actually occurs will depend on the transaction cut-off time used by the
                 FDIC, as reflected on the Bank’s end-of-day ledger balance) would not be considered deposits of the Bank by the FDIC.
                 If the funds are transferred from the Bank, the FDIC would treat the funds as deposits at the Participant Account Bank,
                 subject to applicable insurance (if any) rules and limits of the FDIC. If the funds are not transferred from the Bank, such
                 funds would remain on deposit in the Master Account, be treated as deposits at the Bank, and be insured under the
                 applicable rules and limits of the FDIC. (b) Funds transferred to the Bank from the Participant Account Bank as part of
                 the Multibank Sweep Service will be treated as deposits in the Master Account, as reflected on the Bank’s end-of-day
                 ledger balance, and would be insured under the applicable rules and limits of the FDIC.


                 Multibank Sweep Contra
                 In the event of a failure of the Bank, (a) funds transferred from the Participant Account at the Bank as part of the
                 Multibank Sweep Service (whether the transfer actually occurs will depend on the transaction cut-off time used by the
                 FDIC, as reflected on the Bank’s end-of-day ledger balance) would not be considered deposits of the Bank by the FDIC.
                 If the funds are transferred from the Bank, the FDIC would treat the funds as deposits at the Master Account Bank,
                 subject to applicable insurance (if any) rules and limits of the FDIC. If the funds are not transferred from the Bank, such
                 funds would remain on deposit in the Participant Account, be treated as deposits at the Bank, and be insured under the
                 applicable rules and limits of the FDIC. (b) Funds transferred to the Bank from the Master Account Bank as part of the
                 Service will be treated as deposits in the Participant Account, as reflected on the Bank end-of-day ledger balance, and
                 would be insured under the applicable rules and limits of the FDIC.


                  2019 JPMorgan Chase & Co. All Rights Reserved. JPMorgan Chase Bank, N.A. Member FDIC. All services are subject to applicable laws
                 and regulations and service terms.
                 *end*after address message area1




*start*summary




                                                                           Commercial Checking With Interest
          CHECKING SUMMARY
          Beginning Balance                                                                       $234,944,913.99
          Deposits and Additions                                                     59          16,847,357,252.54
          Electronic Withdrawals                                                      5           - 107,848,171.66
          Other Withdrawals, Fees & Charges                                          22        - 16,720,715,803.46
          Ending Balance                                                             86           $253,738,191.41

          Annual Percentage Yield Earned This Period                                                      2.08%
          Interest Paid This Period                                                                 $427,898.67
          Interest Paid Year-to-Date                                                               $3,495,350.54
*end*summary




                                                                                                                                               Page 2 of 8

                                                      18-50757-amk   Doc 3233   FILED 09/30/19         ENTERED 09/30/19 10:35:12                     Page 9 of 29
                                                                                                    August 01, 2019 through August 30, 2019
                                                                                                    Account Number: xxxxxxxxxxx5604


*start*deposits and additions




           DEPOSITS AND ADDITIONS

            08/01                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                     $755,779,018.35
                                   2131012783Xj
            08/01                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                    2,000,311.10
                                   Trn: 1131100213Zm
            08/01                  JPMorgan Mmmf Dividend 100% US Treasury Capital 3163 29921900 Trn:                           1,329,866.88




                                                                                                                                                  10236370402000000064
                                   2131009588Xj
            08/02                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                      742,053,799.22
                                   2141000161Xj
            08/02                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                    2,856,442.70
                                   Trn: 1244800214Zm
            08/02                  Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                          145,498.09
                                   3184800214Jo
            08/02                  Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                            27,402.34
                                   3184400214Jo
            08/05                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                      744,227,010.75
                                   2171000158Xj
            08/05                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                    9,643,510.71
                                   Trn: 1157500217Zm
            08/06                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                      747,083,453.45
                                   2181000152Xj
            08/06                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                    5,318,590.85
                                   Trn: 1107900218Zm
            08/07                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                      756,726,964.16
                                   2191000155Xj
            08/07                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                  11,458,523.08
                                   Trn: 1124300219Zm
            08/07                  Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                            52,625.73
                                   4024800219Jo
            08/07                  Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                              1,243.38
                                   4024700219Jo
            08/08                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                      762,045,555.01
                                   2201000153Xj
            08/08                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                    5,154,372.04
                                   Trn: 0946300220Zm
            08/09                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                      749,845,359.43
                                   2211000152Xj
            08/09                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                    3,338,128.87
                                   Trn: 1092500221Zm
            08/09                  Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                            14,811.59
                                   3457900221Jo
            08/09                  Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                              4,721.63
                                   3604600221Jo
            08/12                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                      754,999,731.47
                                   2241000155Xj
            08/12                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                    3,462,302.43
                                   Trn: 1099000224Zm
            08/13                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                      758,357,393.56
                                   2251000152Xj
            08/13                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                    6,961,903.23
                                   Trn: 1080500225Zm
            08/14                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                      761,819,695.99
                                   2261000150Xj
            08/14                                                                                                               4,734,253.68
*end*deposits and additions




                                                                                                                              Page 3 of 8

                                18-50757-amk      Doc 3233      FILED 09/30/19         ENTERED 09/30/19 10:35:12                  Page 10 of 29
                                                                                                    August 01, 2019 through August 30, 2019
                                                                                                    Account Number: xxxxxxxxxxx5604


*start*deposits and additions




                                                                    (continued)
           DEPOSITS AND ADDITIONS

                                   Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812
                                   Trn: 1079600226Zm
            08/14                  Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                            39,809.08
                                   4380900226Jo
            08/15                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                      768,781,599.22
                                   2271000148Xj
            08/15                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                    2,563,696.54
                                   Trn: 0956300227Zm
            08/15                  Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                              6,364.16
                                   3962300227Jo
            08/16                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                      753,308,956.45
                                   2281000153Xj
            08/16                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                    2,760,635.54
                                   Trn: 1083300228Zm
            08/19                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                      755,872,652.99
                                   2311000149Xj
            08/19                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                    9,960,179.69
                                   Trn: 1046100231Zm
            08/20                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                      758,633,288.53
                                   2321000148Xj
            08/20                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                  10,965,034.81
                                   Trn: 1072200232Zm
            08/21                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                      768,593,468.22
                                   2331000150Xj
            08/21                  Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                        9,565,371.49
                                   4278800233Jo
            08/21                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                    5,093,629.52
                                   Trn: 1047300233Zm
            08/21                  Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                            66,884.61
                                   4278900233Jo
            08/22                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                      779,558,503.03
                                   2341000151Xj
            08/22                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                    3,958,324.33
                                   Trn: 0879800234Zm
            08/23                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                      786,352,772.44
                                   2351000149Xj
            08/23                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                    3,704,997.91
                                   Trn: 1044900235Zm
            08/23                  Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                            12,660.18
                                   3170400235Jo
            08/26                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                      748,985,049.46
                                   2381000151Xj
            08/26                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                  15,154,690.40
                                   Trn: 1073900238Zm
            08/27                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                      752,690,047.37
                                   2391000152Xj
            08/27                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                    4,702,607.78
                                   Trn: 1071800239Zm
            08/28                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                      767,844,737.77
                                   2401000149Xj
            08/28                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                    4,913,436.47
                                   Trn: 1096300240Zm
            08/28                                                                                                                   70,877.84
*end*deposits and additions




                                                                                                                              Page 4 of 8

                                18-50757-amk      Doc 3233      FILED 09/30/19         ENTERED 09/30/19 10:35:12                  Page 11 of 29
                                                                                                                  August 01, 2019 through August 30, 2019
                                                                                                                 Account Number: xxxxxxxxxxx5604


*start*deposits and additions




                                                                                 (continued)
           DEPOSITS AND ADDITIONS

                                               Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:
                                               4640000240Jo
            08/29                              JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                        772,547,345.55
                                               2411000148Xj
            08/29                              Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                      4,479,099.26




                                                                                                                                                                10236370403000000064
                                               Trn: 0934300241Zm
            08/30                              JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                        762,919,469.36
                                               2421000152Xj
            08/30                              Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                      3,310,292.74
                                               Trn: 1125200242Zm
            08/30                              Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                              70,381.41
                                               2597800242Jo
            08/30                              Interest Payment                                                                                 427,898.67
            Total Deposits and Additions                                                                                              $16,847,357,252.54
*end*deposits and additions


    *start*electronic withdrawal




             ELECTRONIC WITHDRAWALS

                 08/07                       Book Transfer Debit A/C: Firstenergy Service Company Akron OH 44308- Trn:                     $23,712,587.77
                                             3907100219Jo
                 08/14                       Book Transfer Debit A/C: Firstenergy Service Company Akron OH 44308- Trn:                       20,253,069.69
                                             4267100226Jo
                 08/21                       Book Transfer Debit A/C: Firstenergy Service Company Akron OH 44308- Trn:                        7,931,616.21
                                             4304200233Jo
                 08/23                       Book Transfer Debit A/C: Firstenergy Service Company Akron OH 44308- Trn:                       41,338,707.49
                                             2697400235Jo
                 08/28                       Book Transfer Debit A/C: Firstenergy Service Company Akron OH 44308- Trn:                       14,612,190.50
                                             4489100240Jo
                 Total Electronic Withdrawals                                                                                             $107,848,171.66
    *end*electronic withdrawal



    *start*other withdrawal fees charges




             OTHER WITHDRAWALS, FEES & CHARGES

                 08/01                      JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                     $742,053,799.22
                                            1.0000 Trn: 2131013615Xj
                 08/02                      JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                      744,227,010.75
                                            1.0000 Trn: 2141000652Xj
                 08/05                      JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                      747,083,453.45
                                            1.0000 Trn: 2171000566Xj
                 08/06                      JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                      756,726,964.16
                                            1.0000 Trn: 2181000554Xj
                 08/07                      JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                      762,045,555.01
                                            1.0000 Trn: 2191000569Xj
                 08/08                      JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                      749,845,359.43
                                            1.0000 Trn: 2201000552Xj
                 08/09                      JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                      754,999,731.47
                                            1.0000 Trn: 2211000565Xj
                 08/12                      JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                      758,357,393.56
                                            1.0000 Trn: 2241000578Xj
                 08/13                      JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                      761,819,695.99
                                            1.0000 Trn: 2251000540Xj
                 08/14                      JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                      768,781,599.22
                                            1.0000 Trn: 2261000522Xj
    *end*other withdrawal fees charges




                                                                                                                                            Page 5 of 8

                                           18-50757-amk        Doc 3233       FILED 09/30/19         ENTERED 09/30/19 10:35:12                  Page 12 of 29
                                                                                                                      August 01, 2019 through August 30, 2019
                                                                                                                      Account Number: xxxxxxxxxxx5604


  *start*other withdrawal fees charges




                                                                                                              (continued)
           OTHER WITHDRAWALS, FEES & CHARGES

               08/15                                 JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                 753,308,956.45
                                                     1.0000 Trn: 2271000647Xj
               08/16                                 JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                 755,872,652.99
                                                     1.0000 Trn: 2281000608Xj
               08/19                                 JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                 758,633,288.53
                                                     1.0000 Trn: 2311000582Xj
               08/20                                 JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                 768,593,468.22
                                                     1.0000 Trn: 2321000583Xj
               08/21                                 JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                 779,558,503.03
                                                     1.0000 Trn: 2331000556Xj
               08/22                                 JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                 786,352,772.44
                                                     1.0000 Trn: 2341000537Xj
               08/23                                 JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                 748,985,049.46
                                                     1.0000 Trn: 2351000567Xj
               08/26                                 JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                 752,690,047.37
                                                     1.0000 Trn: 2381000622Xj
               08/27                                 JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                 767,844,737.77
                                                     1.0000 Trn: 2391000567Xj
               08/28                                 JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                 772,547,345.55
                                                     1.0000 Trn: 2401000541Xj
               08/29                                 JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                 762,919,469.36
                                                     1.0000 Trn: 2411000535Xj
               08/30                                 JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                 767,468,950.03
                                                     1.0000 Trn: 2421000535Xj
               Total Other Withdrawals, Fees & Charges                                                                                     $16,720,715,803.46
  *end*other withdrawal fees charges




 *start*post overdraft and returned item message2




          Your service charges, fees and earnings credit have been calculated through account analysis.
 *end*post overdraft and returned item message2




    *start*daily ending balance1




                    DAILY ENDING BALANCE

                 08/01                                                 $252,000,311.10                             08/16                        252,760,635.54
                 08/02                                                  252,856,442.70                             08/19                        259,960,179.69
                 08/05                                                  259,643,510.71                             08/20                        260,965,034.81
                 08/06                                                  255,318,590.85                             08/21                        256,794,269.41
                 08/07                                                  237,799,804.42                             08/22                        253,958,324.33
                 08/08                                                  255,154,372.04                             08/23                        253,704,997.91
                 08/09                                                  253,357,662.09                             08/26                        265,154,690.40
                 08/12                                                  253,462,302.43                             08/27                        254,702,607.78
                 08/13                                                  256,961,903.23                             08/28                        240,372,123.81
                 08/14                                                  234,520,993.07                             08/29                        254,479,099.26
                 08/15
    *end*daily ending balance1
                                                                        252,563,696.54                             08/30                        253,738,191.41
*start*interest rate on collected balance2




               INTEREST RATE ON COLLECTED BALANCE

                                                               08/01         TO          08/31   AT        1.99%
*end*interest rate on collected balance2




                                                                                                                                                Page 6 of 8

                                                    18-50757-amk       Doc 3233      FILED 09/30/19       ENTERED 09/30/19 10:35:12                 Page 13 of 29
                                                                                                         August 01, 2019 through August 30, 2019
                                                                                                         Account Number: xxxxxxxxxxx5604


        *start*dda portrait disclosure message area




        IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
        address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
        incorrect or if you need more information about a transfer listed on the statement or receipt.
        For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or
        error appeared. Be prepared to give us the following information:
               • Your name and account number




                                                                                                                                                           10236370404000000064
               • The dollar amount of the suspected error
               • A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
        We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
        accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it
        takes us to complete our investigation.

        IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
        incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error
        appears, you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details,
        see the Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are
        offered by JPMorgan Chase Bank, N.A. Member FDIC


*end*dda portrait disclosure message area
                                                                                                        JPMorgan Chase Bank, N.A. Member FDIC




                                                                                                                                     Page 7 of 8

                                                      18-50757-amk   Doc 3233   FILED 09/30/19   ENTERED 09/30/19 10:35:12               Page 14 of 29
                                                                August 01, 2019 through August 30, 2019
                                                                Account Number: xxxxxxxxxxx5604




                           This Page Intentionally Left Blank




                                                                                          Page 8 of 8

18-50757-amk   Doc 3233   FILED 09/30/19         ENTERED 09/30/19 10:35:12                    Page 15 of 29
                                                                                  August 01, 2019 through August 30, 2019
                 JPMorgan Chase Bank, N.A.
                 P O Box 182051
                                                                                  Account Number:   xxxxxxxxxxx3176
                 Columbus, OH 43218- 2051
                                                                              CUSTOMER SERVICE INFORMATION

                                                                             If you have any questions about your
                                                                             statement, please contact your
                                                                             Customer Service Professional.
        00000424 DDA 001 211 24319 NNNNNNNNNNN 1 000000000 61 0000


        FIRSTENERGY NUCLEAR OPERATING COMPANY
        76 S MAIN ST
        AKRON OH 44308-1812




                                                                                                                                00004240201000000022
*start*after address message area1




                                     IMPORTANT DISCLOSURES REGARDING SWEEP ACCOUNTS

As an industry leader, JPMorgan Chase Bank, N.A. (the “Bank”) recognizes the importance of healthy and transparent
financial markets. In accordance with requirements of the Federal Deposit Insurance Corporation (“FDIC”), we are
required to remind customers of the following. Please refer to your legal agreement or sweep statement to identify your
sweep service with the Bank. If you have further questions, please contact your banking representative.


End-of-Day Investment Sweeps ( JPMorgan Chase Bank, N.A. London Branch, International Banking Facility
(IBF), and/or Fed Funds Purchased), US Dollar Pooling & Cross Border Sweeps In the event of a failure of the
Bank, funds swept offshore or to the London Branch Deposit Investment Vehicle, IBF Investment Vehicle or the Fed
Funds Investment Vehicle, as reflected on the Bank’s end-of-day ledger balance, would not be considered deposits by
the FDIC, and the beneficial owner of such funds would be treated as an unsecured general creditor of the receivership
estate of the Bank.


Intra-day & End-of-Day Investment Sweep – JPMorgan Money Market Funds
In the event of a failure of the Bank, funds swept to a money market fund, as reflected on the Bank’s end-of-day ledger
balance, would not be considered deposits by the FDIC. However, the FDIC would treat the beneficial owner’s swept
funds in one of two ways: (a) if the failed Bank’s assets were transferred to an acquiring institution, the swept funds
would be returned back into the beneficial owner’s deposit account on the business day following the failure of the Bank;
or (b) if the failed Bank will be dissolved, the beneficial owner would receive a check or other payment from the FDIC to
reacquire the beneficial owner’s allotted interest in the money market fund in accordance with the FDIC’s normal
procedures.


Intra-day Investment Sweep – Third Party Money Market Funds (Invesco, Blackrock, Dreyfus, Federated,
Fidelity, Goldman Sachs, & Morgan Stanley)
In the event of a failure of the Bank, funds swept to a money market fund (whether the sweep actually occurs will
depend on the transaction cut-off time used by the FDIC), as reflected on the Bank’s end-of-day ledger balance, would
not be considered deposits by the FDIC. However, the FDIC would treat the beneficial owner’s swept funds in one of
two ways: (a) if the failed Bank’s assets were transferred to an acquiring institution, the swept funds would be returned
back into the beneficial owner’s deposit account on the business day following the failure of the Bank; or (b) if the failed
Bank will be dissolved, the beneficial owner would receive a check or other payment from the FDIC to reacquire the
beneficial owner’s allotted interest in the money market fund in accordance with the FDIC’s normal procedures. If the
*end*after address message area1




                                                                                                            Page 1 of 4

            18-50757-amk               Doc 3233   FILED 09/30/19     ENTERED 09/30/19 10:35:12                  Page 16 of 29
                                                                                                               August 01, 2019 through August 30, 2019
                                                                                                               Account Number:   xxxxxxxxxxx3176

                 *start*after address message area1




                 funds are not swept, such funds would remain in the deposit account, be treated as deposits, and be insured under the
                 applicable insurance rules and limits of the FDIC.

                 End-of-Day Loan Sweep & Fed Funds Borrowed Sweep
                 In the event of a failure of the Bank, funds swept as part of the Loan Payment Option, or the pay down component of
                 the Loan Borrowing and Payment Option or the payment component of Fed Funds Borrowed, as reflected on the
                 Bank’s end-of-day ledger balance, would not be considered deposits by the FDIC, but such swept funds would reduce
                 the loan balance or Fed Funds Borrowed balance owed by the customer to the receivership estate of the Bank.


                 Physical Cash Concentration (In-Country Sweeps, Cross Currency Sweeps & Just In Time Funding (JIT))
                 In the event of a failure of the Bank, funds transferred as part of a cash concentration product will be considered
                 deposits of the account in which the funds are held, as reflected on the Bank’s end-of-day ledger balance, by the FDIC
                 after completion of all transactions related to the cash concentration product and will be insured by the FDIC under its
                 applicable insurance rules up to applicable limits.


                 Multibank Sweep
                 In the event of a failure of the Bank, (a) funds transferred from the Master Account at JPMorgan as part of the
                 Multibank Sweep Service (whether the transfer actually occurs will depend on the transaction cut-off time used by the
                 FDIC, as reflected on the Bank’s end-of-day ledger balance) would not be considered deposits of the Bank by the FDIC.
                 If the funds are transferred from the Bank, the FDIC would treat the funds as deposits at the Participant Account Bank,
                 subject to applicable insurance (if any) rules and limits of the FDIC. If the funds are not transferred from the Bank, such
                 funds would remain on deposit in the Master Account, be treated as deposits at the Bank, and be insured under the
                 applicable rules and limits of the FDIC. (b) Funds transferred to the Bank from the Participant Account Bank as part of
                 the Multibank Sweep Service will be treated as deposits in the Master Account, as reflected on the Bank’s end-of-day
                 ledger balance, and would be insured under the applicable rules and limits of the FDIC.


                 Multibank Sweep Contra
                 In the event of a failure of the Bank, (a) funds transferred from the Participant Account at the Bank as part of the
                 Multibank Sweep Service (whether the transfer actually occurs will depend on the transaction cut-off time used by the
                 FDIC, as reflected on the Bank’s end-of-day ledger balance) would not be considered deposits of the Bank by the FDIC.
                 If the funds are transferred from the Bank, the FDIC would treat the funds as deposits at the Master Account Bank,
                 subject to applicable insurance (if any) rules and limits of the FDIC. If the funds are not transferred from the Bank, such
                 funds would remain on deposit in the Participant Account, be treated as deposits at the Bank, and be insured under the
                 applicable rules and limits of the FDIC. (b) Funds transferred to the Bank from the Master Account Bank as part of the
                 Service will be treated as deposits in the Participant Account, as reflected on the Bank end-of-day ledger balance, and
                 would be insured under the applicable rules and limits of the FDIC.


                  2019 JPMorgan Chase & Co. All Rights Reserved. JPMorgan Chase Bank, N.A. Member FDIC. All services are subject to applicable laws
                 and regulations and service terms.
                 *end*after address message area1




*start*summary




                                                                     Commercial Checking With Interest
          CHECKING SUMMARY
          Beginning Balance                                                                   $55,818,656.02
          Deposits and Additions                                               11              43,310,203.76
          Electronic Withdrawals                                                4            - 57,526,758.69
          Ending Balance                                                       15             $41,602,101.09

          Annual Percentage Yield Earned This Period                                                2.08%
          Interest Paid This Period                                                            $64,591.65
          Interest Paid Year-to-Date                                                          $683,945.06
*end*summary




                                                                                                                                         Page 2 of 4

                                                18-50757-amk   Doc 3233   FILED 09/30/19        ENTERED 09/30/19 10:35:12                    Page 17 of 29
                                                                                                                             August 01, 2019 through August 30, 2019
                                                                                                                             Account Number:   xxxxxxxxxxx3176

*start*deposits and additions




           DEPOSITS AND ADDITIONS

            08/02                                         Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                        $1,499,593.66
                                                          3184900214Jo
            08/07                                         Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                              53,769.70
                                                          4026300219Jo
            08/09                                         Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                              22,882.88




                                                                                                                                                                           10004240202000000062
                                                          3457400221Jo
            08/14                                         Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                                  341.00
                                                          4383100226Jo
            08/15                                         Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                            139,700.90
                                                          3962400227Jo
            08/21                                         Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                              97,338.02
                                                          4279000233Jo
            08/23                                         Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                        41,338,707.49
                                                          3169500235Jo
            08/23                                         Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                              24,410.96
                                                          3170500235Jo
            08/28                                         Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                              41,430.65
                                                          4640200240Jo
            08/30                                         Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                              27,436.85
                                                          2597900242Jo
            08/30                                         Interest Payment                                                                                   64,591.65
            Total Deposits and Additions                                                                                                              $43,310,203.76
*end*deposits and additions


    *start*electronic withdrawal




             ELECTRONIC WITHDRAWALS

                 08/07                                  Book Transfer Debit A/C: Firstenergy Service Company Akron OH 44308- Trn:                     $23,392,425.40
                                                        3899600219Jo
                 08/14                                  Book Transfer Debit A/C: Firstenergy Service Company Akron OH 44308- Trn:                        8,050,380.33
                                                        4264300226Jo
                 08/21                                  Book Transfer Debit A/C: Firstenergy Service Company Akron OH 44308- Trn:                       19,198,670.20
                                                        4304300233Jo
                 08/28                                  Book Transfer Debit A/C: Firstenergy Service Company Akron OH 44308- Trn:                        6,885,282.76
                                                        4489600240Jo
                 Total Electronic Withdrawals                                                                                                         $57,526,758.69
    *end*electronic withdrawal



   *start*post overdraft and returned item message2




            Your service charges, fees and earnings credit have been calculated through account analysis.
   *end*post overdraft and returned item message2




     *start*daily ending balance2




                  DAILY ENDING BALANCE

                 08/02                                                                         $57,318,249.68
                 08/07                                                                          33,979,593.98
                 08/09                                                                          34,002,476.86
                 08/14                                                                          25,952,437.53
                 08/15                                                                          26,092,138.43
                 08/21                                                                           6,990,806.25
                 08/23                                                                          48,353,924.70
                 08/28                                                                          41,510,072.59
                 08/30                                                                          41,602,101.09
     *end*daily ending balance2




                                                                                                                                                       Page 3 of 4

                                                      18-50757-amk        Doc 3233       FILED 09/30/19         ENTERED 09/30/19 10:35:12                  Page 18 of 29
                                                                                                             August 01, 2019 through August 30, 2019
                                                                                                             Account Number:   xxxxxxxxxxx3176

*start*interest rate on collected balance2




               INTEREST RATE ON COLLECTED BALANCE

                                                                08/01      TO      08/31   AT       1.99%
*end*interest rate on collected balance2




         *start*dda portrait disclosure message area




         IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
         address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
         incorrect or if you need more information about a transfer listed on the statement or receipt.
         For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or
         error appeared. Be prepared to give us the following information:
                • Your name and account number
                • The dollar amount of the suspected error
                • A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
         We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
         accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it
         takes us to complete our investigation.

         IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
         incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error
         appears, you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details,
         see the Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are
         offered by JPMorgan Chase Bank, N.A. Member FDIC


*end*dda portrait disclosure message area
                                                                                                            JPMorgan Chase Bank, N.A. Member FDIC




                                                                                                                                       Page 4 of 4

                                                       18-50757-amk     Doc 3233   FILED 09/30/19   ENTERED 09/30/19 10:35:12              Page 19 of 29
                                                                                                                             August 01, 2019 through August 30, 2019
                                                      JPMorgan Chase Bank, N.A.
                                                      P O Box 182051                                                         Account Number: xxxxxxxxxxx8799
                                                      Columbus, OH 43218- 2051
                                                                                                                          CUSTOMER SERVICE INFORMATION

                                                                                                                          If you have any questions about your
                                                                                                                          statement, please contact your
                                                                                                                          Customer Service Professional.
                                                00000333 DDA 001 211 24319 NNNNNNNNNNN 1 000000000 61 0000


                                                FIRSTENERGY SOLUTIONS CORP.
                                                341 WHITE POND DRIVE
                                                AKRON OH 44320-1119




                                                                                                                                                                           00003330101000000021
  *start*summary




                                                                                      Commercial Checking With Interest
              CHECKING SUMMARY
              Beginning Balance                                                                                 $8,330,033.95
              Deposits and Additions                                                              1                 13,663.66
              Electronic Withdrawals                                                              1              - 692,145.70
              Ending Balance                                                                      2             $7,651,551.91

              Annual Percentage Yield Earned This Period                                                             2.07%
              Interest Paid This Period                                                                         $13,663.66
              Interest Paid Year-to-Date                                                                        $50,459.20
  *end*summary




*start*deposits and additions




           DEPOSITS AND ADDITIONS

            08/30                                            Interest Payment                                                                                 $13,663.66
            Total Deposits and Additions                                                                                                                      $13,663.66
*end*deposits and additions


    *start*electronic withdrawal




             ELECTRONIC WITHDRAWALS

                 08/21                                    Book Transfer Debit A/C: Firstenergy Service Company Akron OH 44308-1812                           $692,145.70
                                                          Trn: 4326000233Jo
                 Total Electronic Withdrawals                                                                                                                $692,145.70
    *end*electronic withdrawal



   *start*post overdraft and returned item message2




            Your service charges, fees and earnings credit have been calculated through account analysis.
   *end*post overdraft and returned item message2




                                                                                                                                                       Page 1 of 2

                                                      18-50757-amk         Doc 3233     FILED 09/30/19         ENTERED 09/30/19 10:35:12                   Page 20 of 29
                                                                                                                    August 01, 2019 through August 30, 2019
                                                                                                                    Account Number: xxxxxxxxxxx8799

   *start*daily ending balance2




                DAILY ENDING BALANCE

               08/21                                                                       $7,637,888.25
               08/30                                                                        7,651,551.91
   *end*daily ending balance2




*start*interest rate on collected balance2




               INTEREST RATE ON COLLECTED BALANCE

                                                                08/01      TO      08/31       AT          1.99%
*end*interest rate on collected balance2




         *start*dda portrait disclosure message area




         IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
         address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
         incorrect or if you need more information about a transfer listed on the statement or receipt.
         For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or
         error appeared. Be prepared to give us the following information:
                • Your name and account number
                • The dollar amount of the suspected error
                • A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
         We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
         accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it
         takes us to complete our investigation.

         IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
         incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error
         appears, you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details,
         see the Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are
         offered by JPMorgan Chase Bank, N.A. Member FDIC


*end*dda portrait disclosure message area
                                                                                                                   JPMorgan Chase Bank, N.A. Member FDIC




                                                                                                                                              Page 2 of 2

                                                       18-50757-amk     Doc 3233   FILED 09/30/19          ENTERED 09/30/19 10:35:12              Page 21 of 29
                                                                                                                                     August 01, 2019 through August 30, 2019
                                                      JPMorgan Chase Bank, N.A.
                                                      P O Box 182051                                                                 Account Number: xxxxxxxxxxx7460
                                                      Columbus, OH 43218- 2051
                                                                                                                                 CUSTOMER SERVICE INFORMATION

                                                                                                                                 If you have any questions about your
                                                                                                                                 statement, please contact your
                                                                                                                                 Customer Service Professional.
                                                00000332 DDA 001 211 24319 NNNNNNNNNNN 1 000000000 61 0000


                                                FIRSTENERGY SOLUTIONS CORP.
                                                341 WHITE POND DRIVE
                                                AKRON OH 44320-1119




                                                                                                                                                                                       00003320101000000021
  *start*summary




                                                                                         Commercial Checking With Interest
              CHECKING SUMMARY
              Beginning Balance                                                                                          $455,578.66
              Deposits and Additions                                                                  1                       769.98
              Ending Balance                                                                          1                  $456,348.64

              Annual Percentage Yield Earned This Period                                                                    2.08%
              Interest Paid This Period                                                                                   $769.98
  *end*summary
              Interest Paid Year-to-Date                                                                                 $7,426.84
*start*deposits and additions




           DEPOSITS AND ADDITIONS

            08/30                                            Interest Payment                                                                                                $769.98
            Total Deposits and Additions                                                                                                                                     $769.98
*end*deposits and additions


   *start*post overdraft and returned item message2




            Your service charges, fees and earnings credit have been calculated through account analysis.
   *end*post overdraft and returned item message2




     *start*daily ending balance2




                   DAILY ENDING BALANCE

                 08/30                                                                                    $456,348.64
     *end*daily ending balance2




  *start*interest rate on collected balance2




                 INTEREST RATE ON COLLECTED BALANCE

                                                                      08/01        TO         08/31          AT          1.99%
  *end*interest rate on collected balance2




                                                                                                                                                               Page 1 of 2

                                                      18-50757-amk            Doc 3233     FILED 09/30/19               ENTERED 09/30/19 10:35:12                  Page 22 of 29
                                                                                                         August 01, 2019 through August 30, 2019
                                                                                                         Account Number: xxxxxxxxxxx7460


        *start*dda portrait disclosure message area




        IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
        address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
        incorrect or if you need more information about a transfer listed on the statement or receipt.
        For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or
        error appeared. Be prepared to give us the following information:
               • Your name and account number
               • The dollar amount of the suspected error
               • A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
        We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
        accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it
        takes us to complete our investigation.

        IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
        incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error
        appears, you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details,
        see the Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are
        offered by JPMorgan Chase Bank, N.A. Member FDIC


*end*dda portrait disclosure message area
                                                                                                        JPMorgan Chase Bank, N.A. Member FDIC




                                                                                                                                     Page 2 of 2

                                                      18-50757-amk   Doc 3233   FILED 09/30/19   ENTERED 09/30/19 10:35:12               Page 23 of 29
                                                                                                                                  August 01, 2019 through August 30, 2019
                                                      JPMorgan Chase Bank, N.A.
                                                      P O Box 182051                                                              Account Number: xxxxxxxxxxx0085
                                                      Columbus, OH 43218- 2051
                                                                                                                              CUSTOMER SERVICE INFORMATION

                                                                                                                              If you have any questions about your
                                                                                                                              statement, please contact your
                                                                                                                              Customer Service Professional.
                                                00000192 DDA 001 211 24319 NNNNNNNNNNN 1 000000000 61 0000


                                                FIRSTENERGY SOLUTIONS CORP.
                                                FIRSTENERGY SOLUTIONS CORP
                                                341 WHITE POND DRIVE
                                                AKRON OH 44320-1119




                                                                                                                                                                                00001920101000000021
  *start*summary




                                                                                         Commercial Checking With Interest
              CHECKING SUMMARY
              Beginning Balance                                                                                   $11,671,787.78
              Deposits and Additions                                                                  1                 19,726.72
              Ending Balance                                                                          1           $11,691,514.50

              Annual Percentage Yield Earned This Period                                                                  2.08%
              Interest Paid This Period                                                                              $19,726.72
              Interest Paid Year-to-Date                                                                            $161,001.31
  *end*summary




*start*deposits and additions




           DEPOSITS AND ADDITIONS

            08/30                                            Interest Payment                                                                                      $19,726.72
            Total Deposits and Additions                                                                                                                           $19,726.72
*end*deposits and additions


   *start*post overdraft and returned item message2




            Your service charges, fees and earnings credit have been calculated through account analysis.
   *end*post overdraft and returned item message2




     *start*daily ending balance2




                   DAILY ENDING BALANCE

                 08/30                                                                             $11,691,514.50
     *end*daily ending balance2




  *start*interest rate on collected balance2




                 INTEREST RATE ON COLLECTED BALANCE

                                                                      08/01        TO         08/31       AT          1.99%
  *end*interest rate on collected balance2




                                                                                                                                                            Page 1 of 2

                                                      18-50757-amk            Doc 3233     FILED 09/30/19           ENTERED 09/30/19 10:35:12                   Page 24 of 29
                                                                                                         August 01, 2019 through August 30, 2019
                                                                                                         Account Number: xxxxxxxxxxx0085


        *start*dda portrait disclosure message area




        IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
        address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
        incorrect or if you need more information about a transfer listed on the statement or receipt.
        For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or
        error appeared. Be prepared to give us the following information:
               • Your name and account number
               • The dollar amount of the suspected error
               • A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
        We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
        accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it
        takes us to complete our investigation.

        IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
        incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error
        appears, you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details,
        see the Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are
        offered by JPMorgan Chase Bank, N.A. Member FDIC


*end*dda portrait disclosure message area
                                                                                                        JPMorgan Chase Bank, N.A. Member FDIC




                                                                                                                                     Page 2 of 2

                                                      18-50757-amk   Doc 3233   FILED 09/30/19   ENTERED 09/30/19 10:35:12               Page 25 of 29
                                                                                      August 01, 2019 through August 30, 2019
     JPMorgan Chase Bank, N.A.
                                                                                     Account Number: xxxxxxxxxxx8929
     P O Box 182051
     Columbus, OH 43218- 2051
                                                                                       Customer Service Information

                                                                                   If you have any questions about your
                                                                                   statement, please contact your
     00000695 WBS 001 211 24319 NNNNNNNNNNN   1 000000000 C1 0000
                                                                                   Customer Service Professional.
     FIRSTENERGY NUCLEAR GENERATION, LLC
     FIRSTENERGY NUCLEAR GENERATION, LLC
     76 S. MAIN ST
     AKRON OH 44308-1812




                                                                                                                                            00006950101000000021
Commercial Checking With Interest
Summary
                                                                    Number                 Market Value/Amount                  Shares


Opening Ledger Balance                                                                                 $0.00

Deposits and Credits                                                    0                              $0.00
Withdrawals and Debits                                                  0                              $0.00
Checks Paid                                                             0                              $0.00

Ending Ledger Balance                                                                                  $0.00

Interest Rate(s):           08/01 to 08/31 at 1.99%


                Your service charges, fees and earnings credit have been calculated through account analysis.




Please examine this statement of account at once. By continuing to use the account, you agree that: (1) the account is subject to
the Bank's deposit account agreement, and (2) the Bank has no responsibility for any error in or improper charge to the account
(including any unauthorized or altered check) unless you notify us in writing of this error or charge within sixty days of the mailing or
availability of the first statement on which the error or charge appears.
                                                                                                                 Page 1 of 2


     18-50757-amk            Doc 3233         FILED 09/30/19                 ENTERED 09/30/19 10:35:12                Page 26 of 29
                           This Page Intentionally Left Blank




                                                                             Page 2 of 2


18-50757-amk   Doc 3233   FILED 09/30/19         ENTERED 09/30/19 10:35:12       Page 27 of 29
                                                                                                                              August 01, 2019 through August 30, 2019
                                                    JPMorgan Chase Bank, N.A.
                                                    P O Box 182051
                                                                                                                              Account Number:   xxxxxxxxxxx0077
                                                    Columbus, OH 43218- 2051
                                                                                                                           CUSTOMER SERVICE INFORMATION

                                                                                                                           If you have any questions about your
                                                                                                                           statement, please contact your
                                                                                                                           Customer Service Professional.
                                              00000191 DDA 001 211 24319 NNNNNNNNNNN 1 000000000 61 0000


                                              FIRSTENERGY SOLUTIONS CORP.
                                              FIRSTENERGY SOLUTIONS CORP
                                              341 WHITE POND DRIVE
                                              AKRON OH 44320-1119




                                                                                                                                                                            00001910101000000021
*start*summary




                                                                                       Commercial Checking With Interest
            CHECKING SUMMARY
            Beginning Balance                                                                                              $0.00
            Ending Balance                                                                          0                      $0.00

            Annual Percentage Yield Earned This Period                                                                0.00%
*end*summary




 *start*post overdraft and returned item message2




          Your service charges, fees and earnings credit have been calculated through account analysis.
 *end*post overdraft and returned item message2




*start*interest rate on collected balance2




               INTEREST RATE ON COLLECTED BALANCE

                                                                    08/01        TO         08/31       AT         1.99%
*end*interest rate on collected balance2




                                                                                                                                                        Page 1 of 2

                                                    18-50757-amk            Doc 3233     FILED 09/30/19         ENTERED 09/30/19 10:35:12                   Page 28 of 29
                                                                                                         August 01, 2019 through August 30, 2019
                                                                                                         Account Number:   xxxxxxxxxxx0077

        *start*dda portrait disclosure message area




        IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
        address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
        incorrect or if you need more information about a transfer listed on the statement or receipt.
        For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or
        error appeared. Be prepared to give us the following information:
               • Your name and account number
               • The dollar amount of the suspected error
               • A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
        We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
        accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it
        takes us to complete our investigation.

        IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
        incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error
        appears, you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details,
        see the Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are
        offered by JPMorgan Chase Bank, N.A. Member FDIC


*end*dda portrait disclosure message area
                                                                                                        JPMorgan Chase Bank, N.A. Member FDIC




                                                                                                                                     Page 2 of 2

                                                      18-50757-amk   Doc 3233   FILED 09/30/19   ENTERED 09/30/19 10:35:12               Page 29 of 29
